DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0034357 A1 to Kesavan et al. in view of U.S. Pub. No. 2020/0097493 A1 to Gawrys et al. and further in view of U.S. Pat. No. 10, 798,175 B2 issued to Knight et al.

As to claim 1, Kesavan teaches a building system of a building comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to: 
receive a command (Messages 36) to perform an action for an entity (“...In another example, the one or more software interfaces 14 for a network connected device 18 may be implemented by a network connected device associated software program 19 executed by a cloud computer device 17. The network connected device associated software program 19 may be configured to command and control one or more associated network connected devices 18. In the example illustrated in FIG. 1, the network connected device associated software program 19 is configured to communicate with the example network connected device 18B. The network connected device associated software program 19 is further configured to perform the functions and processes of the network connected devices 18 described herein. For example, the network connected device associated software program 19 may be configured to send the list of software interfaces 44 to the cloud platform 12 as well as send and receive messages 36 with software services 20 executed on the cloud platform 12. The cloud computer device 17 executing the network connected device associated software program 19 may be a cloud server of the cloud platform 12, or may be a computer device separate from the cloud platform 12. In another example, an edge computing device 60 may implement the network connected device associated software program 19, and may similarly be configured to command and control one or more associated network connected devices 18, and send and receive messages with the cloud platform 12...As a specific example, the network connected device associated software program 19 may take the form of a software-controlled conference room. The network connected devices 18 associated with the network connected device associated software program 19 may include network connected lights that may be turned on/off by the network connected device associated software program 19, occupancy sensors that may send occupancy data to the network connected device associated software program 19, network connected air conditioning devices, etc. Further in this example, the network connected device associated software program 19 may be configured to implement one or more software interfaces 14, and may send/receive messages with software services 20 on the cloud platform. For example, a software service on the cloud platform may include code to command the network connected device associated software program 19 to turn the network connected light devices of the conference room on or off based on occupancy data received from an occupancy sensor network connected device...” paragraphs 0030/0031); 
identify a service (Software Interface 14/Software Services 20) configured to perform the action (“...In one example, each software interface 14 includes a semantic description of one or more capabilities and descriptive attributes of the network connected device 18 accessible by the plurality of software services 20. As a specific example, the semantic descriptions of the software interfaces 14 may be described using JavaScript Object Notation for Linked Data (JSON-LD). JSON-LD is designed to be usable directly as JSON as well as usable in Resource Description Framework (RDF) systems that provides a standard for describing resources in a distributed, extensible way. The semantic descriptions of the software interfaces 14 provide semantic type annotations of the one or more capabilities and descriptive attributes of the network connected devices 18, so that analytics, machine learning, user interfaces, and other computation can reason about the semantics of data received from that network connected device 18. It will be understood that semantic type annotations are human readable and machine readable, and can form the basis for downstream searching and data analytics of human readable and machine readable categories of data. For example, physical values measured by the thermostat 28, the fireplace thermometer 30, and/or the body thermometer 32 example networked connected devices 18 of FIG. 2 may be semantically annotated as "temperature". In this manner, the measured physical values sent to the cloud platform 12 by these example network connected devices 18 can be reasoned about as temperature (charted together, compared, converted to like units, etc.)...FIG. 3 illustrates an example software interface 14. The one or more capabilities and descriptive attributes of the network connected devices 18 may include device property data 46, telemetry data 48, software commands 50, and audio and/or video streaming capabilities 51 implemented by the network connected device, as a few non-limiting examples. However, it should be appreciated that other types of capabilities and descriptive attributes not described herein may also be included in the software interfaces 14. These capabilities describe related sets of functionalities utilized by the particular type of network connected device 18, such as, for example, the capabilities of a thermometer, a pet food measurement unit, an asset tracker, etc. In one example, the semantic description of the software interface 14 includes a network connected device property, such as a network connected device model, a network connected device serial number, a network connected device manufacturer, a network connected device operating system, a network connected device memory property, and a network connected device type. However, it should be appreciated that other types of read-only or read/write properties of a network connected device 18 may also be included in the software interface 14 for the network connected device property data 46...In another example, the semantic description of the software interface 14 includes one or more defined events that can be generated by the network connected device 18 and emitted as telemetry data 48. The one or more defined events may include a physical property measured by the network connected device, a device state event, a device alert event, and a device error event. It should be appreciated that the defined events described above are merely exemplary, and that other types of events may be semantically described in the software interfaces 14...In another example, the semantic description of the software interfaces 14 includes one or more software commands implemented by the network connected device 18. The semantic description may describe the functions and operations that the network connected device 18 can be instructed to execute by the software services 20. For example, the semantic description may describe a function name for the available commands, a developer comment describing what that command will do, a type of command execution such as synchronous or asynchronous, a data type for an input to the command, and a data type for an output of the command...FIG. 4 illustrates a specific example of a software interface 14. The example software interface 14 includes a semantic description 52 of one or more capabilities and descriptive attributes of the network connected devices 18. In the illustrated example, the semantic description 52 includes a defined telemetry event 54 for physical property data measured by the network connected device. As illustrated in FIG. 4, the defined telemetry event 54 further includes an additional semantic type "Temperature", which may be used to indicate that the telemetry data can be reasoned about as both telemetry and temperature. The semantic description 52 also indicates that the physical property measured by the associated network connected device 18 will be emitted as a double data type. Thus, any software service 20 configured for the illustrated software interface 14 can expect that the data emitted by the network connected device is a temperature value of the double data type, and may process that data accordingly. In this manner, the data emitted by the network connected device can be reasoned about as temperature (charted together, compared, converted to like units, etc.) by those software services 20. As another specific example, a body thermometer network connected device may implement a software interface 14 that includes a defined telemetry event 54 that further includes a BodyTemperature semantic type (e.g. {"@type": ["Telemetry", "Temperature", "BodyTemperature"], "name": "temp", "schema": "double"}), which may be used to indicate that the telemetry data can be reasoned about as telemetry, temperature, and body temperature. It should be appreciated that while the examples illustrated in FIG. 4 and described above are based on the JSON-LD way of expressing semantic types, the software interfaces 14 are not limited to the JSON-LD. The software interfaces 14 may utilize any other suitable programming language, and may express semantic type via other suitable means...In the illustrated example, the software interface further includes a semantic description for an example network connected device property 56. However, it should be appreciated that software interfaces 14 may include semantic descriptions for any suitable number of capabilities and attributes of network connected devices, such as, for example, one, three, seven, etc. As illustrated, the semantic description 52 for the example network connected device property 56 indicates that the network connected device includes a SETPOINTTEMP property that is writable with a double data type value. Similarly as described above with the defined telemetry event 54, the SETPOINTTEMP writable property may include a temperature semantic type (e.g. {"@type": ["Property", "Temperature"],) Thus, software services 20 configured to operate on the software interface illustrated in FIG. 4 may reason that the SETPOINTTEMP is both a property and a temperature, and may send instructions to the thermostat network connected device to set its SETPOINTTEMP value to particular temperature value. As both the thermostat network connected device and the particular software service 20 are configured for the example software interface illustrated in FIG. 4, both the manufacturer of the thermostat network connected device and the developer of the particular software service 20 may have a common understanding of how the SETPOINTTEMP value of the thermostat network connected device may be manipulated. Further, in this manner, the software service 20 implementing the software interface will also be compatible with other network connected devices which may take other forms or created by other manufacturers, if those other network connected devices are implanting the software interface 14 illustrated in FIG. 4...” paragraphs 0032-0037); and 
cause the service to perform the action by causing the service to perform the one or more communication actions with the one or more other services by communicating with the one or more other services responsive to identifying the one or more edges (“...In one example, the software services 20 are executed by one or more server devices of the cloud platform 12, and the cloud platform 12 is configured to process data received from the network connected device 18 using the selected software services 20 according to the explicit interaction contracts of the one or more software interfaces 14. As a specific example, messages 36 received from and sent to the network connected device 18 may include a software interface tag 58 which indicates a particular software interface 14 that the data in the message 36 is associated with or otherwise conforms to. As a specific example, the thermostat network connected device may be configured to tag each message 36 that includes measured values for temperature data with a software interface tag 58 indicating the example software interface 14 of FIG. 4...After receiving a message 36, the cloud platform 12 may be configured to route the message 36 to the selected software service 20 configured for the software interface 14 indicated in the software interface tag 58 of that message 36. In this manner, each message 36 may be routed to and processed by the appropriate software service 20. Messages 36 sent by software services 20, such as, for example, software commands, may also be tagged with the appropriate software interface tag 58 and sent to the network connected device 18 over the WAN...In this example, the traffic from the cloud platform 12 may be processed by the edge computing device 60, which may send further commands and/or messages to the network connected device 18. The edge computing device 60 may be configured to process the messages 36 with the selected software service 20 as described herein, and perform and functions or processes of the selected software service 20. In this manner, the one or more selected software services 20 are executed by the edge computing device 60 that is separate from the cloud platform 12 configured to store the one or more software services 20. In the example illustrated in FIG. 1, software service 20B has been sent to the edge computing device 60. Thus, the example network connected device 18A may be instructed to route messages 36 associated with the software interface B to the edge computing device 60. On the other hand, messages 36 associated with the software interface A may be routed to the cloud platform 12, which is configured to execute the software service 20A configured to operate on the software interface A...” paragraphs 0040/0041/0043).  
Kesavan is silent with reference to wherein the building graph including a plurality of nodes and a plurality of edges, wherein the plurality of nodes represent entities of the building, the service, and one or more other services, wherein the plurality of edges represent relationships between the entities and communication actions of the service with the one or more other service and
wherein the plurality of edges include one or more edges that include indications of one or more communication actions, the one or more edges including at least one direction relating a node of the plurality of nodes representing the service to one or more other nodes of the plurality of nodes representing the one or more other services, the direction indicating that the service performs the one or more communication actions by communicating with the one or more other services.
Gawrys teaches wherein the building graph including a plurality of nodes (a root node ("T") 210 includes a child node "Bldg" 220 which has a child node "Device" 230. The device node 230 includes two sensors: "sensor 1" 240 and "sensor 2" 250) and a plurality of edges (user-defined function 260/REST API), wherein the plurality of nodes represent entities of the building, the service, and one or more other services, wherein the plurality of edges represent relationships between the entities and communication actions of the service with the one or more other services (Spatial Intelligence Graph 140/Spatial Intelligence Graph 300) (“...Referring briefly to FIG. 2, a spatial intelligence graph 200 illustrating an exemplary user-defined function and two matchers. In the graph 200, a root node ("T") 210 includes a child node "Bldg" 220 which has a child node "Device" 230. The device node 230 includes two sensors: "sensor 1" 240 and "sensor 2" 250. A user-defined function 260 and the two matchers: "matcher 1" 270 and "matcher 2" 280 are stored within the root node 210 of the graph 200...Spatial Intelligence Graph...With the model 130 in place, the spatial intelligence graph 140 can be built. The spatial intelligence graph 140 is the specific way in which the different parts of the model 130 are related or arranged. The spatial intelligence graph 140 is a hierarchical graph of instances of objects, as discussed above. The spatial intelligence graph 140 can support inheritance, filtering, aggregation, an ability to traverse the spatial intelligence graph 140 upward and/or downward, scalability, and/or extensibility (e.g., a user can load their own ontology and/or extend various verticals/domains). In some embodiments, the spatial intelligence graph 140 exposes a collection of REST APIs for management and/or interaction with the graph 140 and/or a Swagger companion specification...In some embodiments, a user becomes the tenant of a root note of a particular spatial intelligence graph 140 and automatically obtains full access to the entire graph 140. The user can then provision the graph 140 using the APIs...Referring briefly to FIG. 3, an exemplary spatial intelligence graph 300 illustrates a smart buildings ontology. The spatial graph 300 brings together spaces, devices, sensors, and users. Each is linked together in a way that models the real world: venue "Building n" has four floors, each with a variety of areas. Users are associated with their workstations and are given access to portions of the graph 300. Depending on a user's role, they may be a customer and be able to view building data, or they may be an administrator with rights to make changes to the spatial graph 300...In some embodiments, the graph 300 can be navigated on depth, as well as on breadth. On depth, the graph 300 can be traversed top-down or bottom-up using navigation "traverse", "minLevel", "maxLevel" parameters and could be filtered by specific "spaceId" or other defined properties. On breadth, the graph 300 can be navigated to get sibling nodes directly attached to a parent space or one of its descendants. When querying an object, the user can obtain all related objects that have relationships to that object using "includes" parameter of the GET APIs...Graph inheritance applies to inherited types if a role assignment is granted. In some embodiments, when a role is assigned to an identifier on a node, the identifier gains access rights to that node and all nodes below it. The identifier gains access to not only the properties for that node, but also inherited properties of the parent nodes up the chain. For example, the properties that allow for inheritance can include extended types and/or property keys...” paragraphs 0043/0054-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan with the teaching of Gawrys because the teaching of Gawrys would improve the system of Kesavan by providing a hierarchical graph of instances of objects, and supports inheritance, filtering, aggregation, an ability to traverse the graph upward and/or downward, scalability, and/or extensibility (Gawrys paragraph 0055).
Knight teaches wherein the plurality of edges include one or more edges that include indications of one or more communication actions (For example, a sensor may communicate a real time measurement, such as temperature, to an actor corresponding to the sensor. The measurement may be communicated to the actor corresponding to the sensor device as an Incoming Message 880. The Incoming Message 880 is processed by a Processing module 840) (“...Representations of building systems and devices may be created using an actor model, such as the Edge Actor Model 155. The actors may correspond to devices or groups of devices related to building systems, such as HVAC, lighting, etc. FIG. 8 illustrates an example actor system 800 in an actor model, such as the Edge Actor Model 155. For example, a sensor may communicate a real time measurement, such as temperature, to an actor corresponding to the sensor. The measurement may be communicated to the actor corresponding to the sensor device as an Incoming Message 880. The Incoming Message 880 is processed by a Processing module 840. The Processing module 840 may update the device state stored in the State 830 based on the sensor measurement received in the Incoming Message 880. The actor 800 may also receive messages from other actors for access to the latest sensor measurement stored in the State 830. The actor 800 may also send messages to the sensor device to update the device configuration...” Col. 17 Ln. 40-57), the one or more edges including at least one direction relating a node of the plurality of nodes (Graph Schema 600) representing the service to one or more other nodes of the plurality of nodes representing the one or more other services, the direction indicating that the service performs the one or more communication actions by communicating with the one or more other services (“...FIG. 6 illustrates an example graph schema 600 of the various entities and relationships. The graph schema 600 includes a plurality of nodes 605a-g (generally referred to as nodes 605). The asset, type, point, location, controller, network, and manufacturer entities are represented respectively as the nodes 605a-g of the graph schema 600. The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610). The edges 610 represent relationships between the nodes 605 and their corresponding entities. The edges may be directional and may include properties. The relationship between the asset entity of node 605a and the type entity of node 605b is represented as an edge 610a. The direction of the edge 610a is from the asset entity of node 605a to the type entity of node 605b. The property of the edge 610a indicates that the asset entity of node 605a is a “part of” the type entity of node 605b. The nodes 605 may include properties. The property 620a of the asset entity of node 605a includes an “id” in a GUID format and a “name” in a string format. The relationship between the asset entity of node 605a and the point entity of node 605c is represented as an edge 610b. The direction of the edge 610b is from the asset entity of node 605a to the point entity of node 605c. The property of the edge 610b indicates that the point entity of node 605c “belongs to” the asset entity of node 605a. The property of the point entity of node 605c includes an “id” in a GUID format and a “name” in a string format. The relationship between the asset entity of node 605a and the location entity of node 605d is represented as the edge 610c. The direction of the edge 610c is to the asset entity of node 605a from the location entity of node 605d. The property of the edge 610c indicates that the asset entity of node 605a is “served by” the location entity of node 605d. The property 620c of the point entity of node 605c includes an “id” in a GUID format and a “name” in a string format. The relationship between the type entity of node 605b and the point entity of node 605c is represented as the edge 610d. The direction of the edge 610d is from the point entity of node 605c to the type entity of node 605b. The property of the edge 610d indicates that the point entity of node 605c is “part of” the type entity of node 605b. The relationship between the location entity of node 605d and the point entity of node 605c is represented as the edge 610e. The direction of the edge 610e is from the point entity of node 605c to the location entity of node 605d. The property of the edge 610e indicates that the point entity of node 605c is “located in” the location entity of node 605d. The relationship between the controller entity of node 605e and the type entity of node 605b is represented as the edge 610f. The direction of the edge 610f is from the controller entity of node 605e to the type entity of node 605b. The property of the edge 610f indicates that the controller entity of node 605e is “part of” the type entity of node 605b. The relationship between the controller entity of node 605e and the network entity of node 605f is represented as the edge 610g. The direction of the edge 610g is from the controller entity of node 605e to the network entity of node 605f. The property of the edge 610g indicates that the controller entity of node 605e “resides on” the network entity of node 605f. The relationship between the controller entity of node 605e and the manufacturer entity of node 605g is represented as the edge 610i. The direction of the edge 610i is from the controller entity of node 605e to the manufacturer entity of node 605g. The property of the edge 610i indicates that the controller entity of node 605e is “made by” the manufacturer entity of node 605g. The relationship between the location entity of node 605d and the network entity of node 605f is represented as the edge 610h. The direction of the edge 610h is to the location entity of node 605d from the network entity of node 605f. The property of the edge 610h indicates that the network entity of node 605f is located in, as understood by a person of skill in the art after review of the entirety disclosed herein, the location entity of node 605f...” Col. 13 Ln. 36-67, Col. 14 Ln. 1-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan and Gawrys with the teaching of Knight because the teaching of Knight would improve the system of Kesavan and Gawrys by providing a technique of organizing data as a blueprint of how a database is constructed for easy access. 

As to claim 2, Kesavan teaches the building system of claim 1, wherein the communication actions are application programming interface (API) calls (Message 36) to the one or more other services (“...In one example, the software services 20 are executed by one or more server devices of the cloud platform 12, and the cloud platform 12 is configured to process data received from the network connected device 18 using the selected software services 20 according to the explicit interaction contracts of the one or more software interfaces 14. As a specific example, messages 36 received from and sent to the network connected device 18 may include a software interface tag 58 which indicates a particular software interface 14 that the data in the message 36 is associated with or otherwise conforms to. As a specific example, the thermostat network connected device may be configured to tag each message 36 that includes measured values for temperature data with a software interface tag 58 indicating the example software interface 14 of FIG. 4...After receiving a message 36, the cloud platform 12 may be configured to route the message 36 to the selected software service 20 configured for the software interface 14 indicated in the software interface tag 58 of that message 36. In this manner, each message 36 may be routed to and processed by the appropriate software service 20. Messages 36 sent by software services 20, such as, for example, software commands, may also be tagged with the appropriate software interface tag 58 and sent to the network connected device 18 over the WAN...In this example, the traffic from the cloud platform 12 may be processed by the edge computing device 60, which may send further commands and/or messages to the network connected device 18. The edge computing device 60 may be configured to process the messages 36 with the selected software service 20 as described herein, and perform and functions or processes of the selected software service 20. In this manner, the one or more selected software services 20 are executed by the edge computing device 60 that is separate from the cloud platform 12 configured to store the one or more software services 20. In the example illustrated in FIG. 1, software service 20B has been sent to the edge computing device 60. Thus, the example network connected device 18A may be instructed to route messages 36 associated with the software interface B to the edge computing device 60. On the other hand, messages 36 associated with the software interface A may be routed to the cloud platform 12, which is configured to execute the software service 20A configured to operate on the software interface A...” paragraphs 0040/0041/0043).  

As to claim 3, Gawrys teaches the building system of claim 1, wherein the building graph is a digital twin, wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building (“...The digital twins object model allows for logical grouping of entity(ies) (e.g., objects) which can be hierarchically represented in a spatial intelligence graph. In some embodiments, the user-defined function(s) can be object(s) within the spatial intelligence graph. In this manner, a user has the ability to define user-provided computation as part of telemetry processing that is closely tied into the topology of the digital twins object model. For example, a user-defined function located at a root node can be given greater access to nodes than a user-defined function located in a subtree or leaf of the graph...” paragraph 0020).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan and Knight with the teaching of Gawrys because the teaching of Gawrys would improve the system of Kesavan and Knight by providing a hierarchical graph of instances of objects, and supports inheritance, filtering, aggregation, an ability to traverse the graph upward and/or downward, scalability, and/or extensibility (Gawrys paragraph 0055).

As to claim 4, Gawrys teaches the building system of claim 1, wherein the node of the plurality of nodes represents the service and a second node of the plurality of nodes represents a second service of the one or more other services (the spatial intelligence graph 140 exposes a collection of REST APIs); wherein an edge of the plurality of edges relates the first node to the second node and indicates a communication action that the service can make to the second service (“...Spatial Intelligence Graph...With the model 130 in place, the spatial intelligence graph 140 can be built. The spatial intelligence graph 140 is the specific way in which the different parts of the model 130 are related or arranged. The spatial intelligence graph 140 is a hierarchical graph of instances of objects, as discussed above. The spatial intelligence graph 140 can support inheritance, filtering, aggregation, an ability to traverse the spatial intelligence graph 140 upward and/or downward, scalability, and/or extensibility (e.g., a user can load their own ontology and/or extend various verticals/domains). In some embodiments, the spatial intelligence graph 140 exposes a collection of REST APIs for management and/or interaction with the graph 140 and/or a Swagger companion specification...In some embodiments, a user becomes the tenant of a root note of a particular spatial intelligence graph 140 and automatically obtains full access to the entire graph 140. The user can then provision the graph 140 using the APIs...Referring briefly to FIG. 3, an exemplary spatial intelligence graph 300 illustrates a smart buildings ontology. The spatial graph 300 brings together spaces, devices, sensors, and users. Each is linked together in a way that models the real world: venue "Building n" has four floors, each with a variety of areas. Users are associated with their workstations and are given access to portions of the graph 300. Depending on a user's role, they may be a customer and be able to view building data, or they may be an administrator with rights to make changes to the spatial graph 300...In some embodiments, the graph 300 can be navigated on depth, as well as on breadth. On depth, the graph 300 can be traversed top-down or bottom-up using navigation "traverse", "minLevel", "maxLevel" parameters and could be filtered by specific "spaceId" or other defined properties. On breadth, the graph 300 can be navigated to get sibling nodes directly attached to a parent space or one of its descendants. When querying an object, the user can obtain all related objects that have relationships to that object using "includes" parameter of the GET APIs...Graph inheritance applies to inherited types if a role assignment is granted. In some embodiments, when a role is assigned to an identifier on a node, the identifier gains access rights to that node and all nodes below it. The identifier gains access to not only the properties for that node, but also inherited properties of the parent nodes up the chain. For example, the properties that allow for inheritance can include extended types and/or property keys...” paragraphs 0054-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan and Knight with the teaching of Gawrys because the teaching of Gawrys would improve the system of Kesavan and Knight by providing a hierarchical graph of instances of objects, and supports inheritance, filtering, aggregation, an ability to traverse the graph upward and/or downward, scalability, and/or extensibility (Gawrys paragraph 0055).

As to claim 7, Kesavan teaches the building system of claim 1, wherein the instructions cause the one or more processors to: identify a capability of the entity in the building graph, the capability indicating that the entity can perform the action; and cause the service to perform the action based on the one or more communication actions indicated by the building graph responsive to identifying the capability of the entity (“...In one example, the software services 20 are executed by one or more server devices of the cloud platform 12, and the cloud platform 12 is configured to process data received from the network connected device 18 using the selected software services 20 according to the explicit interaction contracts of the one or more software interfaces 14. As a specific example, messages 36 received from and sent to the network connected device 18 may include a software interface tag 58 which indicates a particular software interface 14 that the data in the message 36 is associated with or otherwise conforms to. As a specific example, the thermostat network connected device may be configured to tag each message 36 that includes measured values for temperature data with a software interface tag 58 indicating the example software interface 14 of FIG. 4...After receiving a message 36, the cloud platform 12 may be configured to route the message 36 to the selected software service 20 configured for the software interface 14 indicated in the software interface tag 58 of that message 36. In this manner, each message 36 may be routed to and processed by the appropriate software service 20. Messages 36 sent by software services 20, such as, for example, software commands, may also be tagged with the appropriate software interface tag 58 and sent to the network connected device 18 over the WAN...In this example, the traffic from the cloud platform 12 may be processed by the edge computing device 60, which may send further commands and/or messages to the network connected device 18. The edge computing device 60 may be configured to process the messages 36 with the selected software service 20 as described herein, and perform and functions or processes of the selected software service 20. In this manner, the one or more selected software services 20 are executed by the edge computing device 60 that is separate from the cloud platform 12 configured to store the one or more software services 20. In the example illustrated in FIG. 1, software service 20B has been sent to the edge computing device 60. Thus, the example network connected device 18A may be instructed to route messages 36 associated with the software interface B to the edge computing device 60. On the other hand, messages 36 associated with the software interface A may be routed to the cloud platform 12, which is configured to execute the software service 20A configured to operate on the software interface A...” paragraphs 0040/0041/0043).  

As to claims 10 and 19, see the rejection of claim 1 above, expect for one or more memory devices.
Kesavan teaches one or more memory devices (“...Storage subsystem 2104 includes one or more physical devices configured to temporarily and/or permanently hold computer information such as data and instructions executable by the logic subsystem. When the storage subsystem includes two or more devices, the devices may be collocated and/or remotely located. Storage subsystem 2104 may include volatile, nonvolatile, dynamic, static, read/write, read-only, random-access, sequential-access, location-addressable, file-addressable, and/or content-addressable devices. Storage subsystem 2104 may include removable and/or built-in devices. When the logic subsystem executes instructions, the state of storage subsystem 2104 may be transformed--e.g., to hold different data...” paragraph 0093).

As to claims 11 and 20, see the rejection of claim 2 above.

As to claim 12, see the rejection of claim 3 above.

As to claim 13, see the rejection of claim 4 above.

As to claim 16, see the rejection of claim 7 above.
  
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0034357 A1 to Kesavan et al. in view of U.S. Pub. No. 2020/0097493 A1 to Gawrys et al. and further in view of U.S. Pat. No. 10, 798,175 B2 issued to Knight et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2019/0288866 A1 to Smith et al.

As to claim 5, Kesavan as modified by Gawrys and Knight teaches the building system of claim 1, however it is silent with reference to wherein the service is a connection broker configured to broker a connection between the building system and an external system separate from a building system; wherein the action is an operation performed by the external system; 87Atty. Dkt. No.: 20-0176-PRO2 (116048-1021) wherein the one or more communication actions are API calls that the connection broker makes with the one or more other services to cause the external system to perform the operation.
Smith teaches wherein the service is a connection broker configured to broker a connection between the building system and an external system separate from the building system; wherein the action is an operation performed by the external system; 87Atty. Dkt. No.: 20-0176-PRO2 (116048-1021) wherein the one or more communication actions are API calls that the connection broker makes with the one or more other services to cause the external system to perform the operation (“...FIG. 1 is a high-level depiction of a building management system in an embodiment. A building system 10 corresponds to the physical building system(s) that are managed by the building management system. The building system 10 may include building systems across a disparate set of domains such as HVAC, building transportation, security, safety, etc. The building system 10 incorporates building system data which includes a wide variety of data types, including but not limited to, how building system elements are arranged, measurements of variables, control values for set points, etc...A knowledge base 12 is provided to store building system data. The knowledge base 12 may be embodied on a microprocessor-based device having a memory, such as a computer server. The building system data from building system 10 is processed to form semantic descriptions of the building system data. The semantic descriptions of the building system data are stored in ontologies in knowledge base 12. In addition to variables and control values, the knowledge base 12 includes a model of the building system 10 across different domains (HVAC, building transportation, security, safety, etc.). Through the semantic descriptions and the ontology, entities (e.g., equipment, devices, zones, spaces, event sources, data sources, sensors, commands, configuration parameters) and their relationships are defined in the knowledge base 12...A user interface 14 is used to access the knowledge base 12 in response to user queries. The user interface 14 may be implemented using an application program interface (API) accessible over a network such as a LAN, WAN, global network (e.g., Internet), etc. The user interface 14 provides an interface for reading and writing building system data.... At 430, the knowledge base 12 provides metadata from building system data entries matching the user access request to the user interface 14. The metadata related to the matching data points in knowledge base 12 may include addressing information to identify the data source; characterization of the observable property manipulated by the data point (e.g., temperature, running status); related "tags" (e.g., chilled_water_leaving); type of data point (sensor, command, set point); communication protocol used to access the building system (e.g., analog input, binary value); capabilities and allowed values... At 530, the knowledge base 12 provides a semantic description of building system data entries matching the user access request to the user interface 14. The semantic description includes metadata related to the matching data points in knowledge base 12. The metadata may include addressing information to identify the data source; characterization of the observable property manipulated by the data point (e.g., temperature, running status); related "tags" (e.g., chilled_water_leaving); type of data point (sensor, command, set point); communication protocol used to access the building system (e.g., analog input, binary value); capabilities and allowed values...” paragraphs 0030-0032/0041/0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan, Gawrys and Knight with the teaching of Smith because the teaching of Smith would improve the system of Kesavan, Gawrys and Knight by providing a system of rules that allows two or more entities of a communications system to transmit information via any kind of variation of a physical quantity.

As to claim 14, see rejection of claim 5 above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0034357 A1 to Kesavan et al. in view of U.S. Pub. No. 2020/0097493 A1 to Gawrys et al. and further in view of U.S. Pat. No. 10, 798,175 B2 issued to Knight et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2019/0026710 A1 to Chow et al.

As to claim 6, Kesavan as modified by Gawrys and Knight teaches the building system of claim 1, however it is silent with reference to wherein the service is a device hub configured to handle messages between a building system and a piece of building equipment; wherein the action is an operation performed by the piece of building equipment; wherein the one or more communication actions are API calls that the device hub makes with the one or more other services to cause the piece of building equipment to perform the operation.  
Chow teaches wherein the service is a device hub (Hub Device 104) configured to handle messages between the building system and a piece of building equipment; wherein the action is an operation performed by the piece of building equipment (IoT Device 102); wherein the one or more communication actions are API calls (request...API) that the device hub makes with the one or more other services to cause the piece of building equipment to perform the operation (“...Upon receipt of provisioning request 316, provisioning module 236 may process provisioning request 316 to extract the unique identifier of hub device 104 (e.g., the IP address of hub device 104), and may perform operations that poll hub device 104 to obtain data identifying those services that were previously provisioned to first IoT device 102A and that are available for provisioning to second IoT device 102B. For example, provisioning module 236 may generate a request for the data identifying the previously provisioned services (e.g., which may include an identifier of first IoT device 102A and/or authenticated user 110), and may transmit the generated request to hub device 104 through a corresponding programmatic interface, such as an API, associated with hub device 104...Upon receipt of the request, hub device 104 may identify, within device provisioning data 228, one or more services previously provisioned to IoT devices associated with authenticated user 110, including first IoT device 102A. Further, and using any of the exemplary processes described above, hub provisioning module 226 may determine that the sensor, processing, and storage capabilities of second IoT device 102B are consistent with at least a subset of those services previously provisioned to first IoT device 102A (e.g., the first payment service described above). In certain aspects, hub provisioning module 226 may generate, in response to the received request, response data 326 that identifies the subset of services previously provisioned to IoT devices associated with user 110 (e.g., such as the first payment service previously provisioned to first IoT device 102A), which hub provisioning module 226 may transmit back to provisioning system 130 through the corresponding programmatic interface or API...” paragraphs 0086/0087).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan, Gawrys and Knight with the teaching of Chow because the teaching of Chow would improve the system of Kesavan, Gawrys and Knight by providing a nerve center that serves home automation system and ties all devices together.

As to claim 15, see rejection of claim 6 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0034357 A1 to Kesavan et al. in view of U.S. Pub. No. 2020/0097493 A1 to Gawrys et al. and further in view of U.S. Pat. No. 10, 798,175 B2 issued to Knight et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2019/0354922 A1 to Berti et al.
 
As to claim 8. Kesavan teaches the building system of claim 1, wherein the instructions cause the one or more processors to receive the command to perform the action from a requesting system (“...In another example, the one or more software interfaces 14 for a network connected device 18 may be implemented by a network connected device associated software program 19 executed by a cloud computer device 17. The network connected device associated software program 19 may be configured to command and control one or more associated network connected devices 18. In the example illustrated in FIG. 1, the network connected device associated software program 19 is configured to communicate with the example network connected device 18B. The network connected device associated software program 19 is further configured to perform the functions and processes of the network connected devices 18 described herein. For example, the network connected device associated software program 19 may be configured to send the list of software interfaces 44 to the cloud platform 12 as well as send and receive messages 36 with software services 20 executed on the cloud platform 12. The cloud computer device 17 executing the network connected device associated software program 19 may be a cloud server of the cloud platform 12, or may be a computer device separate from the cloud platform 12. In another example, an edge computing device 60 may implement the network connected device associated software program 19, and may similarly be configured to command and control one or more associated network connected devices 18, and send and receive messages with the cloud platform 12...As a specific example, the network connected device associated software program 19 may take the form of a software-controlled conference room. The network connected devices 18 associated with the network connected device associated software program 19 may include network connected lights that may be turned on/off by the network connected device associated software program 19, occupancy sensors that may send occupancy data to the network connected device associated software program 19, network connected air conditioning devices, etc. Further in this example, the network connected device associated software program 19 may be configured to implement one or more software interfaces 14, and may send/receive messages with software services 20 on the cloud platform. For example, a software service on the cloud platform may include code to command the network connected device associated software program 19 to turn the network connected light devices of the conference room on or off based on occupancy data received from an occupancy sensor network connected device...” paragraphs 0030/0031); 
Berti teaches wherein the instructions cause the one or more processors to identify whether the requesting system has a policy (access control checks) to make the command to perform the action based on the building graph (Digital Twin B), wherein the building graph indicates the policy to make the command; wherein the instructions cause the one or more processors to cause the service to perform the action in response to identifying the policy to make the command (“...In an embodiment, method 800 provides (step 840), in response to receiving a lookup request by or from a user, one or more of the plurality of attributes (not shown) of digital representation 704 of physical asset 702. For example, method 800 identifies Digital Twin B as corresponding to the user request, and based on appropriate access control checks, provides one or more attributes of Digital Twin B, or some or all data associated with Digital Twin B, to the user. The data and/or the plurality of attributes may be those provided in connection with FIGS. 1A-B-2, or any other attribute (for example, as provided under the heading Definitions)...” paragraph 0168).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan, Gawrys and Knight with the teaching of Berti because the teaching of Berti would improve the system of Kesavan, Gawrys and Knight by providing a function of specifying access rights/privileges to resources.

As to claim 17, see the rejection of claim 8 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0034357 A1 to Kesavan et al. in view of U.S. Pub. No. 2020/0097493 A1 to Gawrys et al. and further in view of U.S. Pat. No. 10, 798,175 B2 issued to Knight et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2020/0064007 A1 to Escapa et al.

As to claim 9, Kesavan as modified by Gawrys and Knight teaches the building system of claim 1, however it is silent with reference to wherein the wherein the instructions cause the one or more processors to identify whether a requesting system that the building system receives a request to perform the command from has a policy to make the command by: identifying a first node of the plurality of nodes representing the requesting system in the building graph; and 88Atty. Dkt. No.: 20-0176-PRO2 (116048-1021) identifying one or more particular edges between the first node and a second node of the plurality of nodes representing the policy to make the command.  
Escapa teaches the wherein the instructions cause the one or more processors to identify whether a requesting system that the building system receives the request to perform the command from has a policy (authorized/permission) to make the command by: identifying a first node of the plurality of nodes representing the requesting system in the building graph; and 88Atty. Dkt. No.: 20-0176-PRO2 (116048-1021) identifying one or more particular edges between the first node and a second node of the plurality of nodes representing the policy to make the command (“...For example, consider the following scenario. A visitor enters a building of an enterprise. The visitor is identified by a building management system. This may be by automatic facial recognition, fingerprint recognition, voice recognition, other biometric measure, beacon signals from devices held by the visitor (such as cell phones, smart cards, etc.), passwords, etc. In this example, the visitor is not an employee of the enterprise, but had a meeting with an employee of the enterprise. Based on a calendar entry for the employee, the building management system is already aware of the time of the meeting and the visitor's desired attendance at the meeting. As a result of identifying the visitor, and identifying the meeting in the calendar, the building management system can assign a role of `authorized visitor` to the visitor. The visitor would then have permission to enter the building, around the time of the meeting. In this case, a few minutes before the meeting, the building management system could change environmental conditions by unlocking doors to allow the visitor to enter the building. Once inside the building, the building management system could change the environmental conditions again by changing electronic signage to guide the visitor to the appropriate conference room. As this particular visitor is known to the building management system, at the conference room, the building management system can change the environmental conditions, yet again, to accommodate the visitor. In particular, the building management system may adjust temperature and lighting to a level preferred by the visitor. In some embodiments, the building management system can automatically adjust ergonomics of the conference room. For example, the building management system could cause a desk and/or chair to be adjusted to a particular height chair softness/hardness, sitting angle, etc. Once in the conference room, the visitor may choose to direct the building management system to adjust the temperature or lighting. However, because the visitor has a limited set of permissions, the visitor may be limited in how much adjustment they can request. For example, the visitor may be able to adjust temperature between 68 and 72 degrees F., where an entity authenticated in an employee of the enterprise role may have broader permissions and may be able to adjust the temperature between 65 and 75 degrees F...As briefly introduced, the server computer system 210 includes the graph engine 220, the property store 230, the rules and permissions store 240, the association and generation engine 250, the tenant and resource rules store 260, and the data analysis engine 270. The graph engine 220 may be configured to generate, store, and/or manage one or more hierarchical graphs (e.g., hierarchical graph 310 of FIG. 3) that defines a topology of areas and sub-areas of a physical space. For instance, FIG. 3 illustrates a hierarchical graph 310 that includes a topology of nodes associated with a physical space comprising "building 1" (e.g., building node 302). The hierarchical graph 310 also represents areas and sub-areas of "building 1," such as different floors (i.e., floor node 304A, floor node 304B, and floor node 304C, all of which are sub-nodes of building node 302), as well as different rooms (i.e., conference room node 306A, conference room node 306B, conference room node 306C, and office node 306D) associated with each floor. Although not shown, each of the room nodes 306A-306D could be associated with additional sub-nodes representing objects in, or associated with, the rooms, such as desks, chairs, tales, computer, lab equipment, services to control the room, services to reserve the room, etc...Any node in the hierarchical graph 310 could be associated with devices/sensors. For example, the various room nodes (i.e., the conference room node 306A and the office node 306D) may also be associated with devices and sensors. Similarly, FIG. 4 shows a related graph 410, that includes device nodes 420A and 420B and sensor nodes 422A-422C. While only seven nodes associated with areas/sub-areas are illustrated in FIG. 3, the ellipses 308 represents that any number of nodes that are associated with areas/sub-areas and devices/sensors may be utilized when practicing the principles described herein (whether those nodes be added or deleted in a horizontal direction (breadth) or a vertical direction (depth)). Furthermore, the topology of the graph may be continuously modified via adding or deleting nodes of the graph (in a horizontal direction or vertical direction). For instance, using the example of FIG. 3, a number of additional building nodes associated with different buildings than building 1 (corresponding to building node 302), each of which additional buildings may include additional nodes corresponding to floors, rooms, and so forth, may also be included within the graph 310...” paragraphs 0040/0041).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kesavan, Gawrys and Knight with the teaching of Escapa because the teaching of Escapa would improve the system of Kesavan, Gawrys and Knight by providing authorized access to resources in order to avoid malicious access.

As to claim 18, see rejection of claim 9 above.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194